Citation Nr: 0740197	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
costochondritis.  

3.  Entitlement to an increased evaluation for prostatitis, 
currently rated as 40 percent disabling.  

4.  Entitlement to a compensable evaluation for a left 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was awarded a Combat Infantryman's Badge.  

2.  The claims folder does not include a diagnosis of PTSD.  

3.  The RO denied the veteran's claim for service connection 
for costochondritis in a July 1975 rating decision.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  

4.  The Board denied the claim for service connection for 
costochondritis in a December 1976 decision.  

5.  The evidence submitted since December 1976 is not 
relevant to the issue of service connection for 
costochondritis.  

6.  The veteran's prostatitis has not resulted in urinary 
tract infections or caused incontinence which requires the 
veteran to use an appliance or wear absorbent materials.  

7.  The veteran's left inguinal hernia is small and has never 
been repaired.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (f) (2007).  

2.  The December 1976 decision of the Board which denied 
service connection for costochondritis is final.  38 C.F.R. 
§ 19.104 (1976).  

3.  New and material evidence has not been submitted to 
reopen the claim for service connection for costochondritis.  
38 C.F.R. § 3.156 (2001).  

4.  The criteria for an evaluation, in excess of 40 percent, 
for prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2007).  

5.  The criteria for a compensable rating for a left inguinal 
hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in September 2001, June 2005, and November 
2005, the RO satisfied VA's foregoing notice requirements 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes the RO 
obtained the veteran's service medical and VA records.  In 
June 2005 the RO asked the veteran to sign and return 
releases for the private medical records he had identified.  
The veteran did not respond and there are no releases 
authorizing VA to obtain the veteran's private records of 
treatment.  In this instance the veteran has not authorized 
the release of his private medical records as required.  
38 C.F.R. § 3.159(c)(ii)(2007)  In the absence of proper 
authority to obtain the veteran's records, no further actions 
are required of VA.  In addition, the veteran was examined 
for VA purposes in connection with his claims.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.  


Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition.  The 
claims folder does not include a diagnosis of PTSD.  VA 
records include only diagnoses of depression and an anxiety 
disorder.  

The veteran was afforded a VA examination in September 2001 
to determine if his psychiatric disorder met the criteria for 
diagnosis of PTSD.  The VA psychiatrist diagnosed a 
depressive disorder and stated that the veteran's symptoms 
did not meet criteria for diagnosis of PTSD.  The veteran's 
representative contends the VA psychiatrist did not review 
the claims folder.  As the Board has reviewed it in its 
entirety and found no diagnosis of PTSD, there is no basis in 
the record for affording the veteran another VA psychiatric 
evaluation.  

Although the veteran earned a Combat Infantryman Badge, in 
the absence of a current diagnosis of PTSD, service 
connection is not warranted.  

New and Material Evidence to Reopen the Claim for Service 
Connection for Costochondritis.  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board of Veterans' 
Appeals, that determination is final.  In order to later 
establish service connection for the disorder in question, it 
is required that new and material evidence be presented which 
provides a basis warranting reopening the case and a grant of 
the benefit under consideration.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2007).  

During the pendency of the veteran's appeal the provisions of 
38 C.F.R. § 3.156 were changed only for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2003)).  The appellant's 
request to reopen his claim was filed in July 2001.  
Consequently, the old version of § 3.156 set out below 
applies.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The RO denied the veteran's claim for service connection for 
costochondritis in a July 1975 rating decision.  The veteran 
appealed that decision to the Board of Veterans' Appeals 
(Board).  The Board denied the claim for service connection 
for costochondritis in a December 1976 decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
December 1976 decision of the Board is the last final 
disallowance of the veteran's claim for service connection 
for costochondritis.  

The Board has compared the evidence in the claims folder in 
December 1976 with that submitted since that date to 
determine if new and material evidence has been submitted.  

In December 1976, the evidence in the claims folder included 
service medical records documenting the veteran was admitted 
to the hospital in February 1969 for treatment of an acute 
respiratory infection.  He was treated and released two days 
later.  On service separation examination in August 1970 no 
disorders of the chest or lungs were found.  VA examination 
in January 1972 included negative chest X-rays and no 
diagnosis of any disorder of the chest or lungs.  VA 
examination in April 1975 revealed moderate tenderness over 
the second and third right costochondral junctions.  The 
diagnosis was costochondritis of the right chest.  

The evidence submitted since December 1976 consists of 
statements from the veteran and the veteran's records of VA 
treatment.  VA records do not include any additional 
diagnoses or treatment for costochondritis of the right 
chest.  There are no records which are relevant to the 
veteran's claim for service connection for costochondritis.  
As no relevant evidence has been submitted, there is no new 
and material evidence to reopen the claim of service 
connection for costochondritis.  


Increased Rating for Prostatitis

The Schedule for Rating Disabilities provides that injuries, 
infections, hypertrophy and postoperative residuals of the 
prostate gland are rated as voiding dysfunction or urinary 
tract infections, whichever it predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2007).  

The post service VA treatment records do not reveal any 
diagnosis of urinary tract infections.  Even if such were the 
case, the highest rating assigned for disability due to 
urinary tract infections is a 30 percent rating, (absent 
renal dysfunction, as is the case here).  The RO granted a 40 
percent rating for the veteran's prostatitis, effective July 
27, 2001.  The veteran is seeking a higher rating.  

A 60 percent, based on voiding dysfunction, requires evidence 
of the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
In October 2001, the veteran told the VA examiner he had no 
urinary incontinence.  His symptoms included pelvic pain, 
urinary frequency, nocturia times 5, dysuria and dribbling, 
but no incontinence.  There is no evidence of record 
indicating the veteran uses an appliance or requires the use 
of absorbent materials.  In May 2005, the veteran again 
stated he had no incontinence and there are no records of his 
use an appliance or absorbent materials.  A review of the VA 
outpatient treatment records does not reveal any need for an 
appliance or the use of absorbent materials.  The evidence 
does not demonstrate the veteran's service connected 
prostatitis produces the symptoms required for a 60 percent 
rating.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2007).  

Increased Rating for an Inguinal Hernia.  

The veteran is seeking a compensable rating for his service-
connected left inguinal hernia.  In reviewing the claims 
folder, the Board noted that May 1970 service medical records 
revealed the veteran had a small hernia.  Subsequently in 
June 1970 it was noted his inguinal structures were probably 
within normal limits.  Based on those records the RO granted 
service connection for an inguinal hernia in a November 1970 
rating decision and assigned a noncompensable rating.  A June 
1972 VA examination found no hernia.  

In September 2001 it is unclear why a VA examination focused 
not on the severity of the veteran's inguinal hernia, but 
evaluated and diagnosed a hiatal hernia.  Service connection 
is not in effect for a hiatal hernia.  

VA outpatient treatment records include a right inguinal 
hernia on the veteran's problem list, but there are no 
records of treatment, evaluations or findings relevant to a 
right inguinal hernia.  

In May 2005 a VA physician again conducted an examination of 
the veteran and found a small left inguinal hernia that was 
not operated.  It was soft and movable.  

A review of the claims folder does not reveal any surgical 
repair was ever performed to correct inguinal hernia.  

A 10 percent rating for an inguinal hernia requires evidence 
of a "Postoperative recurrent, readily reducible and well 
supported by truss or belt" inguinal hernia.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).  When as in this case, 
the inguinal hernia is "Not operated, but remediable" or 
"Small, reducible, or without true hernia protrusion" a 
zero percent or noncompensable rating is assigned.  

The evidence does not indicate the veteran's service-
connected left inguinal hernia causes symptoms which are 
required for the assignment of a higher, compensable rating.  

ORDER

Service connection for PTSD is denied.  

New and material evidence to reopen the claim for service 
connection for costochondritis has not been submitted, the 
veteran's appeal is denied.  

An increased rating for prostatitis is denied.  

An increased rating for a left inguinal hernia is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


